Citation Nr: 1136160	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  07-26 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether the reduction of a 100 percent disability rating to a 20 percent rating effective February 1, 2007, for prostate cancer was proper.

2.  Entitlement to a rating in excess of 20 percent for prostate cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from October 1966 to October 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA).  The case was remanded for additional development in January 2009 and June 2010.  The requested development has been substantially completed.  The Veteran's accredited service representative waived agency of original jurisdiction (AOJ) consideration of additional evidence submitted to the Board in June 2011.

The Board notes that the Veteran's statements during the course of his appeal requesting restoration of the 100 percent disability rating for his prostate cancer may also be construed as a claim for a rating in excess of 20 percent.  The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that bifurcation of a claim is generally a matter within VA discretion.  See Tyrues v. Shinseki, 23 Vet. App. 166, 176 (2009) (en banc) (holding that it is permissible for the Secretary to bifurcate a request for benefits on the basis of direct service connection from the request on the basis of presumptive service connection).  In light of the evidence in this case obtained in July 2010, the Board finds the higher rating claim should be addressed separately and remanded for development and specific adjudication.  See also 38 C.F.R. § 3.157 (2010).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to a rating in excess of 20 percent for prostate cancer is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  A July 2005 rating decision established entitlement to service connection for prostate cancer  associated with herbicide exposure and assigned a 100 percent disability rating effective from January 26, 2005.

2.  On May 22, 2006, the Veteran and his service representative were notified of a proposed action to reduce his rating for prostate from 100 percent to a 20 percent rating.  

3.  A November 2006 rating decision reduced the rating for the Veteran's service-connected prostate cancer from 100 percent to a 20 percent rating effective February 1, 2007; there was no evidence of local recurrence, metastasis, or renal dysfunction related to prostate cancer at that time.  

4.  The service-connected residuals of prostate cancer at the time of the November 2006 rating decision were manifested by urinary frequency, without evidence of albumin that is constant or recurring with hyaline and granular casts or red blood cells, transient or slight edema or hypertension at least 10 percent disabling, daytime voiding interval less than one hour, awakening to void five or more times per night, or the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day.  

5.  The November 2006 rating action followed proper regulatory procedures in reducing the Veteran's 100 percent disability rating to a 20 percent rating effective from February 1, 2007.


CONCLUSION OF LAW

The reduction of a 100 percent disability rating to a 20 percent rating effective February 1, 2007, for prostate cancer was proper.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105(e), 4.115a, 4.115b, Diagnostic Code 7528 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  As this case involves a rating reduction rather than a rating increase, there are specific notice requirements, found in 38 C.F.R. § 3.105(e)-(i), which are applicable to reductions in ratings.  In this regard, a May 2006 letter was sent to the Veteran outlining the proposed reduction in the evaluation assigned the Veteran's service-connected prostate cancer; explaining how the decision was made; explaining what evidence the Veteran could submit; explaining how to obtain a personal hearing; and enclosing a copy of the May 2006 rating decision proposing the reduction.  When the procedures of 38 C.F.R. § 3.105(e) are applicable, VA must comply with those provisions rather than the notice and duty provisions in the VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010).  See, e.g., Kitchens v. Brown, 7 Vet. App. 320, 325 (1995); Brown v. Brown, 5 Vet. App. 513 (1993); Venturella v. Gober, 10 Vet. App. 340, 342-43 (1997) (defining evidence which may be used in such determinations); see also Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc) (standards for review of evidence).  The Board finds the RO complied with the procedures required under 38 C.F.R. § 3.105(e) for reducing the Veteran's disability rating by notifying him of his rights and giving him an opportunity for a hearing and time to respond.  

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2010).

Where the reduction in evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary will be notified at his or her latest address of record of the contemplated action, furnished detailed reasons, and given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  38 C.F.R. § 3.105(e) (2010).  The effective date of final action shall be the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final action expires.  38 C.F.R. § 3.105(i)(2)(i).  Where an assigned disability rating has continued for at least 5 years at the same level changes in essential medical findings or diagnosis are to be reviewed and adjudicated so as to produce the greatest degree of stability of disability evaluation.  See 38 C.F.R. § 3.344 (2010).  

7528
Malignant neoplasms of the genitourinary system 

100

Note: Following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months. Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of §3.105(e) of this chapter. If there has been no local recurrence or metastasis, rate on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.


38 C.F.R. § 4.115b, Diagnostic Code 7528 (2010).

Renal dysfunction:
Rating
Requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular
100
Persistent edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion
80
Constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under diagnostic code 7101
60
Albumin constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under diagnostic code 7101
30
Albumin and casts with history of acute nephritis; or, hypertension non-compensable under diagnostic code 7101
0
38 C.F.R. § 4.115a (2010).

Voiding dysfunction:
Rating
Rate particular condition as urine leakage, frequency, or obstructed voiding.

Continual Urine Leakage, Post Surgical Urinary Diversion, Urinary Incontinence, or Stress Incontinence:
Requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day
60
Requiring the wearing of absorbent materials which must be changed 2 to 4 times per day
40
Requiring the wearing of absorbent materials which must be changed less than 2 times per day
20

38 C.F.R. § 4.115a (2010).

Urinary frequency:
Rating
Daytime voiding interval less than one hour, or; awakening to void five or more times per night
40
Daytime voiding interval between one and two hours, or; awakening to void three to four times per night
20
Daytime voiding interval between two and three hours, or; awakening to void two times per night
10

38 C.F.R. § 4.115a (2010).

Finally, obstructed voiding, which is not shown in this case, characterized by urinary retention requiring intermittent or continuous catheterization warrants a 30 percent rating.  A 10 percent rating is warranted for marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following:  1. Post void residuals greater than 150 cc. 2. Uroflowmetry; markedly diminished peak flow rate (less than 10 cc/sec). 3. Recurrent urinary tract infections secondary to obstruction. 4. Stricture disease requiring periodic dilatation every 2 to 3 months.  38 C.F.R. § 4.115a (2010).

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2010).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3 (2010).

In this case, private medicals record show that a September 2004 prostate-specific antigen (PSA) test revealed findings of 4.43 and that an October 2004 biopsy revealed Gleason grade 3+3=6 adenocarcinoma involving five percent of the biopsy specimen.  The Veteran underwent transperineal ultrasound-guided brachytherapy on February 28, 2005.  A July 2005 rating decision established entitlement to service connection for prostate cancer  associated with herbicide exposure.  A 100 percent disability rating was assigned effective from January 26, 2005.

VA examination in April 2006 was negative for lethargy, weakness, anorexia, weight loss, or weight gain.  There was no evidence of acute nephritis.  The Veteran reported urinary symptoms including daytime frequency as often as every two hours with nocturia times two to three.  Laboratory testing revealed albumin results of 4.7 grams/deciliter (g/dl) and noted a reference range from 3.5 to 5.5.  Creatinine findings were abnormally high at 1.9 milligrams/deciliter (mg/dl).  PSA test results were 3.1.  The diagnosis was history of adenocarcinoma of the prostate treated with brachytherapy in 2005, but with a PSA nadir of 2.9 which was worrisome for residual disease.  

On May 22, 2006, the Veteran and his service representative were notified of a proposed action to reduce his rating for prostate cancer from 100 percent to a 20 percent rating.  

Private treatment records dated in September 2006 noted recent PSA results of 2.4 which was down from 2.9.  It was further noted that there was no clinical or biochemical evidence of prostate cancer progression.  Blood pressure readings were 125/68.  An October 2006 private medical statement noted the Veteran continued under active surveillance for his prostate cancer and that he had periodic follow-up visits every three to six months.  

A November 2006 rating decision reduced the rating for the Veteran's service-connected prostate cancer from 100 percent to a 20 percent rating.  It was noted, in essence, that there was no evidence of cancer recurrence and it had been more than six months since the Veteran had undergone radioactive seed implantation.  The assigned 20 percent rating was based upon subjective evidence of daytime voiding intervals between one and two hours with awakening to void up to four times per night.  

In correspondence dated in December 2006 the Veteran asserted that he continued to have mental and physical problems due to his prostate cancer.  He stated he had occasional bleeding after bowel movements and erectile dysfunction which had affected him mentally.  He stated his VA PSA count of 3.1 was above the 3.0 which his private physician stated indicated cancer, but that his PSA had dropped to a level that indicated satisfactory progress for his physician.  He stated he was totally against the RO's suggestion that he undergo another biopsy to determine if his prostate was cancerous. 

On VA examination in May 2007 the examiner noted there was an intentional five pound weight loss with no evidence of lethargy, weakness, or anorexia.  Laboratory testing revealed albumin of 4.0 g/dl, creatinine of 2.4, and BUN of 24 mg/dl.  Urinary frequency was reported as every two hours day and night.  It was noted that urgency may lead to a small amount of urinary leakage, but did not require the use of pads.  PSA test results were 2.2.  The examiner found erectile dysfunction was likely the result of brachytherapy.  

In correspondence dated in June 2007 the Veteran requested restoration of a 100 percent disability rating.  He stated that a private physician at his May 2007 bi-annual examination noted he had increased urinary frequency at least once every two hours and that he may have scar tissue in his urinary canal.  He reported he had been provided medication to reduce his urinary frequency.  

An August 2007 rating decision established service connection for erectile dysfunction.  Special monthly compensation was also established.  

A November 2007 private medical report noted there was no clinical evidence of disease progression, but there was a rise in PSA results of 2.69 up from 2.43 which appeared most consistent with normal fluctuation.  A September 2008 radiation oncology follow-up visit report noted a recent PSA finding was unchanged at 2.1 with moderate urinary symptoms improved with Flomax.  It was noted the Veteran continued to experience incomplete emptying, frequency, intermittency, urgency, weak stream, and nocturia times three.  Dysuria, hematuria, and urinary incontinence were denied.  An examination revealed the prostate was flat with no nodularity.  The physician noted there was no clinical or definite biochemical evidence of prostate cancer recurrence, but that since PSA findings had been hovering around level 2 over the past year and given the small fluctuations close follow-up with PSA testing was recommended.  An April 2009 report noted a PSA finding up at 2.82 with unchanged urinary symptoms.  The prostate was flat with no nodularity.  It was noted there was no clinical evidence of disease progression, but that a slight rise in PSA findings may represent normal fluctuation around his post-brachytherapy nadir versus early biochemical progression.  The physician noted that he had stressed to the Veteran that findings had not met the current definition for biochemical recurrence which was his nadir value of 1.55 plus 2 for a value of 3.56.

On VA urology examination in May 2009 the Veteran reported that he had a good urinary stream and good flow with use of Flomax.  He noted nocturia times two to three.  He denied urinary incontinence or the use of pads.  The examiner noted that the Veteran's PSA was 2.9 and that his PSA findings had declined only into the mid 2 level which was higher than might be expected with his treatment of prostate cancer.  The diagnosis was adenocarcinoma of the prostate status post radioactive seed implantation with fluctuating PSA requiring close follow-up.  The examiner noted that at that time it could not be said that the Veteran was completely cured of his adenocarcinoma of the prostate and he would require serial PSA evaluations in the future.  

VA examination in July 2010 revealed no lethargy, weakness, anorexia, weight loss, or weight gain.  The Veteran reported urinary symptoms including daytime frequency of every one and a half to two hours with nocturia times three to four.  A history of urge incontinence occurred once every one to two months as a result of not getting to the bathroom quickly enough.  No urinary pads were used for his incontinence.  There were no effects on his activities of daily living or usual occupation as a result of the genitourinary disorders, but it was noted he needed to be near a bathroom at all times due to his urinary frequency and occasional incontinence.  Digital rectal examination revealed the prostate was normal in size and consistency with no nodules.  PSA test results were 3.3.  The diagnosis was history of adenocarcinoma of the prostate treated with brachytherapy in 2005 with no anatomical, pathological, or biochemical evidence of local recurrence or metastasis of prostate cancer to date.  The examiner noted, however, that based upon the Veteran's report that his private oncologist would consider a PSA greater than 3 as evidence of a probable recurrence of prostate cancer and would recommend additional treatment, the present PSA finding of 3.3 represented evidence of a probable recurrence of prostate cancer.  

Private treatment records dated in May 2011 noted a rectal examination revealed the Veteran's prostate gland was flat and nontender with no appreciable masses or nodules.  PSA findings on May 10, 2011, were 3.46.  It was noted that PSA findings had been rising consistently.  The treatment plan noted the Veteran would continue on very close surveillance with follow-up PSA studies in three and six months.  It was noted that if the PSA findings continued to rise at that point there would be a referral for further evaluation and treatment.  

Based upon the evidence of record, the Board finds service-connected residuals of prostate cancer at the time of the November 2006 rating decision were manifested by urinary frequency, without evidence of albumin that is constant or recurring with hyaline and granular casts or red blood cells, transient or slight edema or hypertension at least 10 percent disabling, daytime voiding interval less than one hour, awakening to void five or more times per night, or the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day.  The November 2006 rating action followed proper regulatory procedures in reducing the Veteran's 100 percent disability rating to a 20 percent rating effective from February 1, 2007.  Therefore, the request for restoration of a 100 percent or a rating in excess of 20 percent for prostate cancer effective from February 1, 2007, must be denied.

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence is against the Veteran's claims.


ORDER

The reduction of a 100 percent disability rating to a 20 percent rating effective February 1, 2007, for prostate cancer was proper; the appeal as to this matter is denied.



REMAND

A review of the records reveals that evidence obtained in a July 2010 VA examination report may be construed as raising a claim for entitlement to an increased rating.  See 38 C.F.R. § 3.157.  With regard to increased disability rating claims, the law requires VA to notify the claimant that to substantiate a claim the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his or her entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify him or her of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores, 580 F.3d at 1270.  

The Board also notes that the record includes inconsistent evidence as to the criteria for a determination as to prostate cancer recurrence.  In a April 2009 report the Veteran's private physician noted that he had stressed to the Veteran that current findings did not met the definition for biochemical recurrence which required a PSA value of 3.56.  The July 2010 VA examiner noted, however, that based upon the Veteran's report of statements from his private oncologist the PSA finding of 3.3 represented evidence of a probable recurrence of prostate cancer.  No additional rationale was provided.  Therefore, the Board finds additional development is required.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The Veteran must be provided an adequate VCAA notice as to the specific issue of entitlement to a rating in excess of 20 percent for prostate cancer.  

2.  The Veteran should be scheduled for an appropriate VA examination for an opinion as to the nature and severity of his service-connected prostate cancer.  The examiner must address whether the clinical or biochemical evidence demonstrates a local recurrence of cancer or metastasis and whether surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedures are required.  The provided opinion should be reconciled with the April 2009 private physician's report and the July 2010 VA examination report.  All indicated tests and studies are to be performed.  

Prior to the examination, the claims folder must be made available for review of the case.  A notation to the effect that this record review took place should be included in the report.  

Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

3.  After completion of the above and any additional development deemed necessary, the issue remaining on appeal as to entitlement to a rating in excess of 20 percent for prostate cancer must be specifically adjudicated.  No additional action to perfect the issue for appellate review should be required.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


